 



January 19, 2012

VIA E-MAIL

Lenders under that certain Loan Agreement dated as
of November 16, 2011, as amended, with Ener1, Inc.
c/o Bzinfin S.A., as Agent
Avocat
Budin & Associés
20, Rue Jean Sénebier
CP 166
1211 Genève 12
Attention: Patrick Bittel

Dear Mr. Bittel,

Reference is made to that certain (i) Loan Agreement dated as of November 16,
2011 (as amended, the “Agreement”) by and among Ener1, Inc., as borrower, and
Bzinfin S.A., Liberty Harbor Special Investments, LLC and Goldman Sachs Palmetto
State Credit Fund, L.P., as lenders, and Bzinfin S.A., as agent; (ii) Letter
Amendment dated as of December 23, 2011 (the “First Amendment”) by and among
Ener1, Inc., as borrower, and Bzinfin S.A., Liberty Harbor Special Investments,
LLC and Goldman Sachs Palmetto State Credit Fund, L.P., as lenders, and Bzinfin
S.A., as agent; (iii) Amendment No. 2 to Loan Agreement dated as of December 30,
2011 (the “Second Amendment”) by and among Ener1, Inc., as borrower, and Bzinfin
S.A., Liberty Harbor Special Investments, LLC and Goldman Sachs Palmetto State
Credit Fund, L.P., as lenders, and Bzinfin S.A., as agent; and (iv) Letter
Amendment dated as of January 6, 2012 (the “Third Amendment”) by and among
Ener1, Inc., as borrower, and Bzinfin S.A., Liberty Harbor Special Investments,
LLC and Goldman Sachs Palmetto State Credit Fund, L.P., as lenders, and Bzinfin
S.A., as agent. All capitalized terms used in this Letter Amendment (the “Fourth
Amendment”), but not otherwise defined herein, shall have the meanings ascribed
to them in the Agreement.

Borrower hereby requests that the Lenders unanimously extend the Maturity Date
to January 27, 2012 from January 20, 2012 in accordance with Section
11.4(a)(iii) of the Agreement. Upon the Borrower’s receipt of a fully-executed
copy of this Fourth Amendment, the definition of “Maturity Date” as set forth in
the Agreement shall be further amended hereby to state “January 27, 2012.”

In connection herewith, Borrower hereby represents and warrants to the Lenders
that (a) the representations and warranties contained in the Loan Documents are
true and complete in all material respects as of the date hereof (except to the
extent such representations and warranties relate to an earlier date, in which
case they are true and complete as of such date) and will continue to be so true
and complete in all material respects immediately after giving effect to this
Fourth Amendment, and (b) no Default or Event of Default has occurred and is
continuing as of the date hereof and none will occur immediately after giving
effect to this Fourth Amendment.

 

 



Except as expressly amended by the First Amendment, Second Amendment, Third
Amendment, or Fourth Amendment, the Loan Documents shall remain in full force
and effect and are hereby ratified and confirmed in all respects. This Fourth
Amendment constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
understandings and agreements between the parties hereto with respect to the
subject matter hereof. This Fourth Amendment may be executed and delivered (by
facsimile, e-mail or other electronic transmission) in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same agreement. Section 13.1 (Governing Law; Jurisdiction; Service of
Process; Venue) of the Agreement is hereby incorporated by reference herein and
made a part hereof as if fully set forth herein.

[Intentionally Left Blank; Signature Page Follows]

2

 



If the foregoing is acceptable to you; please countersign and date this Fourth
Amendment in the space provided below and return a countersigned and dated copy
to us by e-mail (nbrunero@ener1.com).

  Sincerely,       Ener1, Inc.         By: /s/ Alex Sorokin   Name:  Alex
Sorokin   Title:  Interim Chief Executive Officer



Acknowledged and Agreed to:         Lenders:         Bzinfin S.A.         By:
/s/ Patrick T. Bittel   Name:  Patrick T. Bittel   Title:  Attorney-in-Fact    
  Date: January 23, 2012         Liberty Harbor Special Investments, LLC   By:
Goldman Sachs Asset Management, L.P.         By: /s/ Brendan McGovern   Name: 
Brendan McGovern   Title: Managing Director       Date:  January 20, 2012      
  Goldman Sachs Palmetto State Credit Fund, L.P.   By: Goldman Sachs Asset
Management, L.P.         By: /s/ Brendan McGovern   Name:  Brendan McGovern  
Title: Managing Director       Date:  January 20, 2012  

 

3

 

 

Acknowledged and Agreed to the date hereof:         Guarantors:         EnerDel,
Inc.         By: /s/ Alex Sorokin   Name:  Alex Sorokin   Title: Authorized
Signor         EnerFuel, Inc.         By: /s/ Alex Sorokin   Name:  Alex Sorokin
  Title: Authorized Signor         NanoEner, Inc.       By: /s/ Alex Sorokin  
Name:  Alex Sorokin   Title: Authorized Signor  



4

